Name: Council Regulation (EEC) No 1389/89 of 22 May 1989 opening and providing for the administration of a Community tariff quota for processing work in respect of certain textile products under Community outward- processing traffic
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 24. 5. 89 Official Journal of the European Communities No L 140/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1389/89 of 22 May 1989 opening and providing for the administration of a Community tariff quota for processing work in respect of certain textile products under Community outward-processing traffic THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, (EUA) to legal acts adopted in one customs sphere ('), and in particular Article 2 thereof, and the provisions of Council Regulation (EEC, Euratom) No 3308/80 of 1 6 December 1980 on the replacement of the European unit of account by the ECU in Community legal instru ­ ments (2) ; Whereas provision should be made in particular to ensure equal and continuous access for those concerned with this quota and consistent application of the rate of duty, prescribed for the said quota until the quota is exhausted, to all goods re-imported into any of the Member States and which have received one or other of the treatments listed above ; whereas, it is appropriate to take the necessary measures to ensure efficient Community administration of this tariff quota while offering the Member States the opportunity to draw from the quota volume the necessary quantities corresponding to actual imports ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of the shares levied by that economic union may be carried out by any one of its members, Whereas on 1 August 1969, the Community concluded an arrangement with Switzerland on processing traffic in textiles ; whereas under that arrangement the Community undertook to open, on 1 September of every year, an annual duty-free Community tariff quota for processed goods of 1 870 000 units of account of added value, apportioned as follows : (a) 1 650 000 units of account for processing work on woven fabrics falling within Chapters 50 to 57 of the Common Customs Tariff ; (b) 143 000 units of account for the twisting or throwing, cabling and texturizing (whether or not combined with other processing work) of yarns falling within Chapters 50 to 57 of the Common Customs Tariff ; (c) 77 000 units of account for processing work on products falling within heading Nos 58.04, 58.05, 58.07, 58.08 , 58.09 and 60.01 of the Common Customs Tariff ; HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 September 1989 to 31 August 1990 the customs duties applicable to re-imports of the following products shall be totally suspended within the limit of the Community tariff quota shown herewith : Whereas, in order to facilitate administration of this tariff quota, it was decided no longer to allocate a quota, provisionally, to each of the above three categories of processing ; whereas the quota in question should therefore be opened for the period 1 September 1989 to 31 August 1990 according to the procedure provided for under the above arrangement, as amended and in compliance with the provisions of Council Regulation (EEC) No 2779/78 of 23 November 1978 on the procedure for applying the European unit of account (') OJ No L 333, 30 . 11 . 1978, p. 5 . I1) OJ No L 345, 20. 12. 1980, p. 1 . No L 140/2 Official Journal of the European Communities 24. 5 . 89 Order No CN code Description Volume of tariff quota 09.2502 Goods resulting from processing work as provided for in the arrangement with Switzerland on processing traffic in textiles as follows : (a) processing work on woven fabrics falling within Chapters 50 to 55 and CN code 5809 00 00 (b) twisting or throwing, cabling and texturizing (whether or not combined with other processing work) of yarns falling within Chapters 50 to 55 and CN code 5605 00 00 (c) processing work on products falling within the following CN codes : Gimped yarn, and strip and the like of code 5404 or 5405, gimped (other than those of code 5605 and gimped horsehair yarn): chenille yarn (including flock chenille yarn) ; loop wale-yarn :  Other :   Gimped yarn   Other Woven pile fabrics and chenille fabrics, other than fabrics of code 5802 or 5806 : ECU 1 870 000 of value added 5606 00 5606 00 91 5606 00 99 5801 5801 10 00 5801 22 00 5801 23 00 5801 24 00 5801 25 00 5801 26 00 5801 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 5801 90 5801 90 10 5801 90 90 5802 5804 5806 5808 6001 6002  Of wool or fine animal hair  Of cotton :   Cut corduroy   Other weft pile fabrics   Warp pile fabrics, epingle (uncut)   Warp pile fabrics, cut   Chenille fabrics  Of man-made fibres :   Cut corduroy   Other weft pile fabrics   Warp pile fabrics, epingle (uncut)   Warp pile fabrics, cut   Chenille fabrics  Of other textile materials :   Of flax   Other Terry towelling and similar woven terry fabrics, other than narrow fabrics of code 5806 ; tufted textile fabrics, other than products of code 5703 Tulles and other net fabrics, not including woven, knitted or crocheted fabrics ; lace in the piece, in strips or in motifs Narrow woven fabrics, other than goods of code 5807 ; narrow fabrics consisting of warp without weft assembled by means of an adhesive (bolducs) Braids in the piece ; ornamental trimmings in the piece, without embroidery other than knitted or crocheted ; tassels, pompoms and similar articles Pile fabrics, including 'long pile' fabrics and terry fabrics, knitted or crocheted Other knitted or crocheted fabrics 24. 5 . 89 Official Journal of the European Communities No L 140/3 preferential benefit for a product covered by this Regulation, and if this declaration is accepted by the customs authorities, the Member State concerned shall draw, from the tariff quota, by means of notification to the Commission, a quantity corresponding to these needs. The request for drawing, with the indication of the date of acceptance of the said declarations, must be communicated to the Commission without delay. The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits. If a Member State does not use the quantities drawn, it shall return them as soon possible to the tariff quota. If the quantities requested are greater than the available balance of the tariff quota, allocation shall be made on a pro rata basis with respect to the requests. Member States shall be informed by the Commission in accordance with the same procedures. Article 4 Each Member State shall ensure that importers of the products concerned have free and continuous access to the quotas for such times as the balance of the tariff quota so permits. Article ) At the request of the Commission, Member States shall inform it of imports actually charged against the quota. Article 6 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 7 This Regulation shall enter into force on 1 September 1989 . 2. Within the same limits, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the provisions of the Act of Accession and of the Protocols concluded by reason of that accession . 3 . For the purposes of this Regulation : (a) 'processing work' means :  for the purposes of paragraph 1 (a) and (c) appearing in the Table : bleaching, dyeing, printing, flocking, impregnating, . dressing and other work which changes the appearance or quality of the goods, without however changing their nature,  for the purposes of paragraph 1 (b) appearing in the Table : twisting or throwing, cabling and texturizing, whether or not combined with reeling, dyeing or other work which changes the appearance, quality or finish of the goods, without however changing their nature ; (b) 'value added' means the difference between the value for customs purposes as defined in Community regulations on this subject at the time of re-importation and the value for customs purposes as it would be if the products were re-imported in the state in which they were exported. 4. Re-imports of products, resulting from this processing work may not be charged to the tariff quota if they are already free of customs duties under other preferential tariff arrangements. Article 2 The tariff quota referred to in Article 1 shall be administered by the Commission, which may take any appropriate measure with a view to ensuring the efficient administration thereof. Article 3 If an importer presents in a Member State a declaration of entry into free circulation, including a request for This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 1989. For the Council The President F. FERNANDEZ ORDOftEZ